Citation Nr: 0839439	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  08-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service-connection for pneumonia.

2.  Entitlement to compensable rating for hypertrophic tonsil 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1946 to January 1948.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Newington, 
Connecticut which denied the veteran's claim for entitlement 
to service connection for pneumonia and continued the 
veteran's service-connected hypertrophic tonsil disability as 
0 percent disabling.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Hartford, Connecticut RO in July 
2008.  The transcript of the hearing is associated with the 
veteran's claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service-connection for pneumonia.  Service 
medical records indicate that the veteran was diagnosed with 
pneumonia while serving on active duty.  An August 2008 
private opinion is of record regarding this issue, which 
notes a history of recurrent pneumonia since separation, and 
which relates the veteran's current respiratory health to a 
disease sustained in service.

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.

In this case, there is competent evidence of persistent or 
recurrent symptoms of a disability and evidence of in-service 
occurrence of an injury or disability.  Furthermore, he has 
also submitted a positive medical opinion associating his 
current disability to service.  As such, the Board finds that 
the criteria for obtaining a VA medical opinion or 
examination are met.

The veteran also seeks an increased rating for his service-
connected hypertrophic tonsil disability.  The Board notes 
that the veteran was scheduled for VA examination with regard 
to this claim and acknowledges that that the veteran failed 
to report.  In general, when the examination was scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  However, the Board points out 
that in the course of this appeal, the veteran has both 
appeared for a hearing before the Board and has submitted 
additional evidence regarding his recurrent pneumonia claim, 
indicating a willingness to cooperate.  Under these 
circumstances, and in light of the fact that the Board has 
already determined that an examination is necessary with 
regard to the claim of entitlement for recurrent pneumonia, 
the veteran should also be evaluated for his claim with 
regard to his service-connected hypertrophic tonsil 
disability.  

The veteran is advised that the evidence obtained at a VA 
examination can be critical in deciding his claims.  The 
Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for examination 
regarding his claim of recurrent 
pneumonia.  The examiner should conduct 
a thorough examination, and diagnose any 
pathology found.  The examiner should 
also obtain a complete history from the 
veteran as to his symptoms, and his 
reported bouts of recurrent pneumonia.  
The examiner should offer an opinion as 
to the nature and most likely etiology 
of the veteran's complaints, including 
whether the disability is at least as 
likely as not (50 percent or greater 
probability) related to a disease or 
injury in service.  

The examiner should also determine the 
current severity of the veteran's 
hypertrophic tonsil disability.  The 
claims folder must be made available to 
the examiner and pertinent documents 
therein should be reviewed by the 
examiner.  The examiner must note in the 
examination report that the claims 
folder was reviewed in conjunction with 
the examination. All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The complete rationale for any 
opinions expressed should be provided.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a 
Supplemental Statement of the Case 
(SSOC), and afforded the opportunity to 
respond before the claim is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


